DETAILED ACTION
 	Claims 1-20 are pending and have been examined.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 1-19 are directed to a series of steps, and apparatus claim 20 is directed to a processor; a network interface; a memory; and a computer program loaded into the memory and executed by the processor. Thus the claims are directed to a process and machine, respectively.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite creating a workflow, including obtaining, parsing, grouping, and creating steps.  
The limitations of obtaining, parsing, grouping, and creating, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
Specifically, the claim elements recite obtaining a log file generated while a user performs a task; parsing each of a plurality of events recorded in the log file, and creating an activity sequence to correspond to an order of the events; grouping a plurality of partial sequences extracted from the activity sequence, and creating a plurality of activity groups to correspond to each of a plurality of different repetitive tasks included in the task; and creating the workflow of at least one activity group among the plurality of activity groups.
That is, other than reciting a computing device, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include a computing device.  The computing device in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computing device amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 2-4 further describe obtaining the log file, creating the activity sequence, and determining the activity key. Claim 5 recites an additional storing step. Claims 6-10 further describe creating the activity sequence, creating the plurality of activity groups, extracting the plurality of partial sequences, extracting the partial sequence using the degree of aggregation, and repeating the movement of the start activity. Claim 11 recites additional extending, determining, and extracting steps. Claim 12 further describes repeating the extension of the minimum partial sequence length. Claim 13 recites an additional repeating step. Claims 14-18 further describe grouping the extracted plurality of partial sequences into the plurality of activity groups according to the similarity, filtering the plurality of activity groups, creating the workflow of at least one activity group among the plurality of activity groups, and creating the section workflow. Claim 19 recites an additional creating step. A more detailed abstract idea remains an abstract idea.
Under step 2B of the analysis, the claims include, inter alia, a computing device.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed on page 29 of the specification, “As shown in FIG. 26, the computing device 1500 may include one or more processors 1510, a bus 1550, a communication interface 1570, a memory 1530, which loads a computer program 1591 executed by the processors 1510, and a storage 1590 for storing the computer program 1591. However, FIG. 26 illustrates only the components related to the embodiment of the present disclosure. Therefore, it will be appreciated by those skilled in the art that the present disclosure may further include other general purpose components in addition to the components shown in FIG. 26.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1-8, 14, 15, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macbeth et al (US 20070299795 A1).
As per claim 1, Macbeth et al disclose a method for creating a workflow (i.e., the system 100 can identify, create and/or process a workflow based upon a current, past or future activity, ¶ 0036), the method being performed by a computing device, the method comprising: 
obtaining a log file generated while a user performs a task (i.e., the activity logging component 402 can also log current activity and other related information. This data can be transferred to a server that holds the user's aggregated log information from all devices used. The logged data can later be used by the activity system in a variety of ways, ¶ 0056); 
parsing each of a plurality of events recorded in the log file, and creating an activity sequence to correspond to an order of the events (i.e., a `workflow` can address the operational aspect of a work procedure, for example, how tasks are structured, who performs them, their temporal sequencing (e.g., serial as well as parallel orders), and particularly important, how information flows between sub-tasks (e.g., components of activities), ¶ 0038); 
grouping a plurality of partial sequences extracted from the activity sequence, and creating a plurality of activity groups to correspond to each of a plurality of different repetitive tasks included in the task (i.e., The system 400 can understand how to bundle up the work based upon a particular activity. Additionally, the system 400 can monitor actions and automatically bundle them up into an appropriate activity or group of activities, ¶ 0066); and 
creating the workflow of at least one activity group among the plurality of activity groups (i.e., Leveraging these core capabilities with a number of higher-level functions are possible, including; providing user information to introspection, creating and managing workflow around user activities, ¶ 0070).
As per claim 2, Macbeth et al disclose the obtaining the log file comprises obtaining in real time the log file generated while the user performs the task in real time (i.e., Again, this information can be accessed from an activity log or dynamically by monitoring actions in real-time, ¶ 0048).
As per claim 3, Macbeth et al disclose parsing each of the plurality of events recorded in the log file, wherein the event is data on the user's activity included in the task; determining an activity key to correspond to each event using a result of the parsing; and creating the activity sequence by connecting the determined activity keys according to the order of the events (i.e., The "activity logging" component 402 can log the user's actions on a device to a local (or remote) data store. By way of example, these actions can include, but are not limited to include, resources opened, files changed, application actions, etc. As well, the activity logging component 402 can also log current activity and other related information. This data can be transferred to a server that holds the user's aggregated log information from all devices used, ¶ 0056).
As per claim 4, Macbeth et al disclose the determining the activity key to correspond to each event comprises creating a target activity key of the target event not to be duplicated with a pre-stored activity key upon a target event among the plurality of events is not a pre-stored event (i.e., The novel activity-centric system 400 can enable users to define and organize their work, operations and/or actions into units called "activities." Accordingly, the system 400 offers a user experience centered on those activities, rather than pivoted based upon the applications and files of traditional systems. The activity-centric system 400 can also usually include a logging capability, which logs the user's actions for later use, ¶ 0053).
As per claim 5, Macbeth et al disclose storing the created target activity key to correspond to the target event (i.e., The "activity logging" component 402 can log the user's actions on a device to a local (or remote) data store. By way of example, these actions can include, but are not limited to include, resources opened, files changed, application actions, etc. As well, the activity logging component 402 can also log current activity and other related information. This data can be transferred to a server that holds the user's aggregated log information from all devices used. The logged data can later be used by the activity system in a variety of ways, ¶ 0056).
As per claim 6, Macbeth et al disclose the creating the activity sequence comprises creating the activity sequence until there are no residual events in the log file (i.e., to employing the activity log(s) 802 to determine what the workflow should be, the innovation can also determine a state within a particular activity or workflow. For example, the system 800 can determine, with respect to the workflow, what steps have been completed, reordered, what steps are important, etc., ¶ 0105).
As per claim 7, Macbeth et al disclose extracting the plurality of partial sequences from the activity sequence; grouping the extracted partial sequences into the plurality of activity groups according to similarity; and filtering the plurality of activity groups (i.e., the monitoring component 804 can facilitate dynamic monitoring of the activity log components 802 thereby identifying tasks and resources associated with an activity. The consolidation component 806 can be employed to aggregate or cluster tasks or activities related to a particular activity. In a specific example, the consolidation component 806 can be employed to cluster activity information based upon context (e.g., activity context, user context, environment context), ¶ 0089).
As per claim 8, Macbeth et al disclose calculating the number of activities included in the activity sequence and the number of transitions of the activities; and extracting the partial sequence using a degree of aggregation defined from the number of activities and the number of transitions of the activities (i.e., the monitoring component 804 can facilitate dynamic monitoring of the activity log components 802 thereby identifying tasks and resources associated with an activity. The consolidation component 806 can be employed to aggregate or cluster tasks or activities related to a particular activity. In a specific example, the consolidation component 806 can be employed to cluster activity information based upon context (e.g., activity context, user context, environment context). Thereafter, the workflow processing component 104 can be employed to establish an appropriate workflow and policy, ¶ 0089).
As per claim 14, Macbeth et al disclose creating the activity group by merging the first partial sequence and the second partial sequence by using the similarity defined from the number of common activities included in the first and second partial sequences extracted from the activity sequence and the number of transitions of the common activities upon the similarity being greater than or equal to a reference value (i.e., the system 100 can factor the objectives and outcomes of similar activities in order to effectively address current activity goals. As well, the system can factor synchronous (together) as well as asynchronous (apart) activities to determine appropriate activity consolidation and/or similarity, ¶ 0039. The consolidation component 806 can be employed to aggregate or cluster tasks or activities related to a particular activity. In a specific example, the consolidation component 806 can be employed to cluster activity information based upon context (e.g., activity context, user context, environment context). Thereafter, the workflow processing component 104 can be employed to establish an appropriate workflow and policy, ¶ 0089).
As per claim 15, Macbeth et al disclose determining a start activity for each activity group and an end activity for each group by using an activity removal cost (i.e., For example, some steps in an ad hoc workflow may have been extraneous, or performed in a sub-optimal order. Allowing the workflow to be edited to remove the extraneous steps or to re-order the steps can create a more effective workflow, ¶ 0077, wherein the system 800 can determine an optimal way to streamline the work in order to achieve maximum productivity. Other metrics can be compared such as, time to complete, cost of process, availability of individuals, etc., ¶ 0092).
As per claim 17, Macbeth et al disclose dividing an activity section of each of a plurality of target partial sequences belonging to a target activity group; creating a section workflow to correspond to each divided activity section; and creating a target workflow by extending a plurality of created section workflows (i.e., system 400 can understand how to bundle up the work based upon a particular activity. Additionally, the system 400 can monitor actions and automatically bundle them up into an appropriate activity or group of activities. The computer will also be able to associate a particular user to a particular activity, ¶ 0066, wherein the classifier(s) can be used to automatically learn and perform a number of functions, including but not limited to determining according to a predetermined criteria what steps and/or resources should be included within a workflow as well as what the relationship between them is appropriate for a given activity or group of activities, ¶ 0084).
Claim 20 is rejected based upon the same rationale as the rejection of claim 1, since it is the apparatus claim corresponding to the method claim.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Macbeth et al (US 20070299795 A1), in view of Iyer et al (US 20210110345 A1).
As per claim 16, Macbeth et al does not disclose removing the activity group upon the number of partial sequences included in the activity group being less than a second reference number.
Iyer et al disclose The ML model may then be run again when the next activity is added until the suggestion confidence threshold is met. Thus, there are both confidence thresholds determined for each possible sequence to potentially be suggested and a suggestion confidence threshold that these sequences must meet in order to be suggested (¶ 0026). It is possible that more than one possible next sequences of activities may exceed the suggestion confidence threshold. If this is the case, the user/developer may be presented with these sequences as options to potentially complete one or more next steps in the workflow. In certain embodiments, the sequences are ranked in order of their respective confidence thresholds. The user/developer may then select the pertinent next sequence, which is automatically added to the workflow (¶ 0037).
 Macbeth et al and Iyer et al are concerned with effective workflow management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include removing the activity group upon the number of partial sequences included in the activity group being less than a second reference number in Macbeth et al, as seen in Iyer et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Allowable Subject Matter
 	Claims 9-13, 18 and 19 would be allowable if Applicant is able to overcome the rejection 35 USC 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
 	The prior art made of record and not relied upon, listed in the PTO-892, considered pertinent to applicant's disclosure, discloses workflow creation and management.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        June 16, 2022